 



Exhibit 10.31
Certain Compensation Arrangements
Named Executive Officers
     The Compensation Committee of the Company’s Board of Directors has for
recent years, including 2005, structured the compensation of the executive
officers who will be named in the Summary Compensation Table of the Company’s
proxy statement for its 2006 Annual Meeting of Stockholders (the “Named
Executive Officers”) as follows:
     Base Salary. The Company establishes base salary for its key executives
annually after reviewing their duties and making an evaluation of recent
performance, periodically reviewing base salary levels and total compensation
for key executives of comparable REITs, and after determining the appropriate
level of total compensation in a year when target performance is achieved. The
Compensation Committee approved (for Board ratification, as described below)
revised base salaries for 2006 for the Named Executive Officers. The base
salaries for the Named Executive Officers will be as follows (effective as of
March 1, 2006): Bryce Blair — $761,250; Timothy J. Naughton — $500,000; Thomas
J. Sargeant — $425,000; Leo Horey — $350,000; and Lili F. Dunn — $300,000.
     Cash Bonus. Under the Company’s corporate (cash) bonus plan, the
Compensation Committee may award annual cash bonuses to officers for the
achievement of specified performance goals by the Company, the individual and
the individual’s business unit, with varying weightings applied to each category
of goals based on the individual’s position within the Company. Each year, the
Compensation Committee sets for each officer the threshold, target or maximum
cash bonuses that may be awarded to that officer if threshold, target or maximum
goals are achieved. For bonuses awarded in 2006 with respect to 2005, the
Company-wide goals used in determining cash bonuses were (i) the achievement of
a targeted level of Funds from Operations (“FFO”) per share, (ii) the
achievement of growth in FFO per share as compared to a peer group of apartment
REITs, (iii) the achievement of a targeted average fixed charge coverage ratio,
(iv) the operating performance of development and construction activities as
compared to the original budgeted performance, and (v) management’s
effectiveness at achieving various corporate initiatives. The same categories of
goals will be used to determine cash bonus awards to be granted in 2007 with
respect to 2006, except that (A) relative growth in FFO will be measured by
reference to “Operating FFO (Excluding Non-Routine Items)”, which excludes items
such as gains on land sales which can affect FFO in a manner not contemplated by
an annual budget and (B) the weighting previously given to achievement of a
targeted average fixed charge coverage ratio has been allocated to the other
items. The Compensation Committee approved (for Board ratification, as described
below) the following cash bonus awards in respect of 2005 performance: Bryce
Blair - $1,099,075; Timothy J. Naughton — $592,687; Thomas J. Sargeant —
$544,823; Leo S. Horey - $344,125; and Lili F. Dunn — $260,056. Cash bonus
awards for 2006 performance will be determined and paid in early 2007.
     Long-Term Incentive Awards. Stock options and restricted stock granted
under the Company’s Stock Incentive Plan are designed to provide long-term
performance incentives and rewards tied to the price of the Company’s Common
Stock. Generally, options will vest over a period of three years and shares of
restricted stock will vest over a period of four years. Each year, the
Compensation Committee sets in advance for each executive officer the threshold,
target and maximum number or value of restricted shares and options that may be
granted to that officer if threshold, target of maximum goals are achieved by
the Company and the individual’s business unit. The Company goals for 2005 were
(a) total shareholder return as measured on both an absolute basis (based on a
three-year average) and a relative basis as measured against a peer group of
apartment REITs, (b) the multiple that the price of the Common Stock represents
to the Company’s FFO per share, as measured against a peer group of apartment
REITs, and (c) the effectiveness of management and progress on various corporate
initiatives. For awards to be granted in 2007 with respect to 2006, the same
categories of goals will be used. The weightings applicable to each goal have
been set in advance. The business unit goals for long-term incentive awards are
the same

 



--------------------------------------------------------------------------------



 



as the business unit goals for determining cash bonuses, but with a different
weighting. The Compensation Committee views stock options and restricted stock
as a means of aligning management and stockholder interests and expanding
management’s long-term perspective. The Compensation Committee approved (for
Board ratification, as described below) the following awards of stock options
and restricted shares for the Named Executive Officers in respect of 2005
performance:

              Stock Options   Restricted Shares
 
       
Bryce Blair
  189,264   18,912
Timothy J. Naughton
  112,680   10,830
Thomas J. Sargeant
  91,722   8,984
Leo S. Horey
  43,328   4,555
Lili F. Dunn
  19,838   2,132

The Board’s practice is that annual compensation arrangements affecting senior
executive officers be approved by the Compensation Committee but not finalized
until ratified by the full Board (or, in the case of the Chief Executive
Officer, until ratified by the independent directors). Full Board (or
independent director) ratification of the determinations made above were given.
In March 2005, the Company closed the formation of the AvalonBay Valued Added
Fund, L.P. (the “Fund”), a private institutional investment fund. The aggregate
capital commitments to the Fund equal $330,000,000 (consisting of capital
commitments from eight institutional investors and a $50,000,000 capital
commitment from the Company). As a consequence of the closing of the Fund,
management’s effectiveness in managing the Fund will be measured and considered
by the Compensation Committee of the Board in its review of management’s
effectiveness at achieving various corporate initiatives for purposes of
determining annual bonuses under the Company’s existing corporate bonus
(cash) program and existing long-term incentive award (equity) program. For
those officers directly involved in the management of the Fund as a full or
major part of their employment with the Company, Fund performance will be an
important element in determining their annual bonuses. While the amount of
promoted distributions earned by the Company, net of estimated Company costs
associated with the Fund, will be one factor measured by the Compensation
Committee, this performance review will be done in the context of the Company’s
existing bonus and long-term incentive award programs so that no officer will be
eligible to receive in any year a cash bonus or long term incentive award that
exceeds the maximum award then allowed under the existing corporate bonus or
long-term incentive award programs.
Directors
Compensation arrangements for the Company’s non-employee directors were
described in The Company’s Form 8-K filed on February 13, 2006, which is
incorporated herein by reference. In addition to the arrangements described in
that Form 8-K, the Board has approved the payment of $2,500 per month to the
Lead Independent Director for serving in that capacity.

 